Citation Nr: 0727036	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection bilateral hearing loss, evaluated as 
noncompensable, effective June 17, 2003.  

In November 2005 the veteran testified before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A transcript 
of that hearing is of record.  

In May 2006 the Board remanded the claim for further 
development.  

A February 2002 rating decision denied service connection for 
tinnitus, a skin disorder and a stomach disorder.  The 
veteran filed a notice of disagreement (NOD) with this 
decision in March 2002, and was furnished a statement of the 
case (SOC) in April 2003.  The veteran filed an untimely Form 
9 in June 2003, which was, therefore, treated as a claim to 
reopen these issues.  The December 2003 rating decision 
granted service connection for tinnitus and denied the 
veteran's request to reopen his claims for service connection 
for skin and stomach disorders.  

In a January 2005 statement the veteran again requested 
service connection for skin and stomach disorders, and a May 
2005 rating decision found that new and material evidence had 
not been submitted sufficient to reopen these claims.  The 
veteran provided testimony regarding his skin and stomach 
disorders at the November 2005 Travel Board hearing.  The May 
2006 remand viewed this testimony as informal claims to 
reopen the claims for service connection for a skin disorder 
and a stomach disorder, and referred these matters to the 
agency of original jurisdiction (AOJ) for appropriate action.  
It does not appear that action has been taking on these 
claims, and they are again referred to the AOJ.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the November 2005 
hearing is no longer employed at the Board.  In July 2007 the 
Board issued a letter to the veteran and his representative 
that informed them of this circumstance and that asked him to 
inform the Board as to whether or not he wanted to attend a 
new hearing.  See 38 U.S.C.A. § 7107(c) (West 2002).  The 
veteran replied that he wanted to attend a videoconference 
hearing before a Veterans Law Judge at the RO.    

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge.  After the veteran has been 
afforded the opportunity for this 
hearing, the case should be returned to 
the Board, in accordance with appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

